                              UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                      SOUTHERN DIVISION



NICHOLAS STEWART HINES,                                            4:19-CV-04108-LLP

                               Plaintiff,

               vs.                                         1915A SCREENING AND ORDER
                                                              DISMISSING COMPLAINT
DENNIS KAEMINGK,SECRETARY OF
CORRECTIONS; OFFICIAL CAPACITY;
INDIVIDUAL CAPACITY; DARIN YOUNG,
WARDEN,SOUTH DAKOTA STATE
PENITENTIARY; OFFICIAL CAPACITY;
INDIVIDUAL CAPACITY; CODY HANSON,
UNIT/CASE MANAGER,SDSP; OFFICIAL
CAPACITY;INDIVlbUAL CAPACITY;
MELISSA MATURAN,ADMEt^STRATIVE
REMEDY COORDINATOR,SDSP; OFFICIAL
CAPACITY;INDIVIDUAL CAPACITY;
JODY JOHNSON,YANKTON COUNTY ■
CLERK OF COURTS;IN BOTH OFFICIAL
AND INDIVIDUAL CAPACITIES;
BRANDON LABRIE,UNIT/CASE
MANAGER &AMP;UNIT/COORDINATOR
SDSP; ESf BOTH OFFICIAL AND
INDIVIDUAL CAPACITIES; JANE OR JOHN
DOE,IN BOTH INDFVIAUL AND OFFICIAL
CAPACITIES; AND YANKTON COUNTY,
IN BOTH INDIVIDUAL AND OFFICIAL
CAPACITIES;

                               Defendants.



       Plaintiff, Nicholas Stewart Hines, filed a pro se civil rights lawsuit under 42 U.S.C.-

§ 1983. Docs. 1 and 6. This Court granted Hines leave to proceed in forma pauperis and he paid

his initial partial filing fee. Doc. 9. Hines has filed numerous letters with this Court. Docs. 10, 12,

17. He moves to appoint legal counsel and rnoves for a continuance. Docs. 3 and 13.
I.      Allegations of Bines's Complaint

       Hines's complaint alleges multiple Constitutional violations, many of them having to do

with his court ordered financial obligation. See Doc. 1. Hiues filed a supplement to his

complaint. Doc. 6. His judgment of conviction notes that he plead guilty to homicide as

manslaughter in the first degree. Id. at 2,4. Hiiles provides a copy of his sentence which states,

"[t]he Defendant shall pay restitution through the Yankton County Clerk of Courts pursuant to

the restitution sheet on file." Id. at 5. He claims this Court has supplemental jurisdiction to assess

his state claims. Doc. 1 at 10. Throu^out his complaint he raises violations ofthe First, Fifth,

Sixth, Eighth, Ninth, and Fourteenth Amendments. See id.

       Broadly, Hines alleges these violations have been occurring since June 7, 2012, and states

"without discovery or further necessary information. Plaintiff cannot cite with greater detail the

exact factual nature ofthe events related to his claim(s). Plaintiff believes there are numerous

state laws as well as federal appHcable statutes which he could base additional violations of bis

rights upon."Id. at 12-13. Hines asserts that his claims "are absolutely not intended, in any way,

to directly challenge the validity of his criininal conviction or the validity of his financial

obligations in CR 11-0216." M at 14.

       Hines claims he was shot in the head during an incident related to his underlying criminal

offense. Id. at 33. He alleges his pleas for medical care were ignored while he was in the

Yankton County Jail. Id. Hines suffered damage to his mouth and it affected his ability to eat. Id.

Hines believes the lack of medical care was used to manipulate his criminal proceedings, and

that his attomey told him "'not to piss off the judge or you wfil appear selfish[.]'"Id. at 34.

Hines plead guilty and claims he was granted permission to have surgery after many grievances

and encounters with health services. Id. at 34.
       He asserts that his Eighth Amendment right to be free from cruel and unusual punishment

is being violating because the defendants have been subjecting him to excessive fines for six

years. Id. at 16. Hines beheves that the defendants "intentionally altered and changed" his state

court sentence and asserts this violation "was done by the Defendants without Plaintiff having

benefit of due process, legal assistance or equal protection of the law and contrary to Plaintiffs

rights to petition for redress or grievances, freedom of speech and freedom from punishment

which is crael and unusual." Id. He claims that defendant, Cody Hanson has changed Ms

financial court-ordered obhgations to show that he owes $10 million. Id. at 20. Further Hines

alleges that the financial account, that defendant Kathy WasMngton provided was falsely

presented. Id. at 18. Hines claims he brought tMs to the attention of Dennis Kaemingk and Ms

response was "Central records has not made any changes to your sentence." Id. at 22. Hmes

believes an unknown Yankton county official called Hanson and told Mm to change the financial

obhgations relatmg to Hines's crimmal case. Id. at 23.

       Hmes beheves Ms Ffrst Amendment rijght to access the courts is bemg violated for the

deficient and madequate legal assistance. Id. Hmes alleges that there are no self-help books

available and no one legally trained is available to him.Id. Hmes beheves that the tablets, wMch

have access to LexisNexis are m violation of Ms right because it cannot answer Ms questions,

such as, what information should be searched for and how to pursue certain legal actions. Id.

Hmes claims that Ms "time, money and efforts" have been burdened and Mndered due to these

alleged violations. Id. at 15. Hmes alleges Ms Fifth and Fourteenth Amendments ri^ts of due

process and equal protection are bemg violated because defendants "by their actions and

mactions, have in fact and actuality affected Plamtiff in Ms genume and earnest,pursuit oflegal

matters and attempted resolution thereof[.]"Id.
        Hines claims his First,' Sixth, Ninth, and Fourteenth Amendment rights have been

violated by the defendants "actions and inactions" and believes the legal assistance is inadeqioate.

Id. Hines claims these actions have been taken to hinder him.Id. Hines lists examples ofthe

defendants "actions and inactions[.]" Id. at 16-19. He mentions his previous habeas petition, as

well as his direct appeal. Id. at 24. Again, Hines claims that "[t]his entire action and all claims

within are once again, not to directly challenge the plaintiffs jud^ent of conviction, but his

claims are to rectify the damages and prejudices that violate the plaintiffs civil ri^ts, in the

knowing concealment of his case material from his conviction." Id. at 28. He believes that the

"[ijnforrnation related to the plaintiffs criminal case, and vital to the plaintiffs [] pending appeal

are b[eing] additionally withheld. The plaintiffs autornobile and the contents" were "highly

probative" and "exculpatory in nature[.]"Id. at 30-31.

        Hines claims Kaemingk, refuses to review his grievances about legal assistance. Id. at 35.

He believes he cannot fuUy exhaust his adrnirdstrative remedies before another legal issue arises;

Id. at 35. Hines lists prison policies he believes that affect his ability to litigate his case. Id. Hines

requests injunctive relief, compensatory damages, and punitive damages. M. at 36-41.

n.      1915A Screening

        A.      Dismissal Standards


        A court when screening under § 1915A must assume as true all facts well pleaded in the

complaint. Estate ofRosenberg v. Crandell, 56 F.3d 35, 36(8th Cir. 1995). Civil rights and pro

se complaints must be hberally construed. Erickson v. Pardus, 551 U.S. 89, 94(2007); Rsdiako

V. Stein Mart, Inc., 354 F.3d 835, 839(8th Cir. 2004). Even with this construction,"a pro se

complaint must contain specific facts supporting its conclusions." Martin v. Sargent, 780 F.2d

1334, 1337(8th Cir. 1985); see also Ellis v. City ofMinneapolis, 518 F. App'x 502, 504(8th Cir.

                                                        4
2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151,152

(8th Cir. 1993); Parker v. Porter, 221 F. App'x 481, 482(8th Cir. 2007).

       A complaint "does not need detailed factual allegations . . .[but] requires more than .

labels and conclusions, and a formulaic recitation ofthe elements of a cause of action will not

do." Bell All Corp. v. Twombly, 550 U.S. 544, 555 (2007). If a complaint does not contain these

bare essentials, dismissal is appropriate. Beaversy. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985).

Twombly requires that a complaint's factual allegations must be "enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true."

Twombly,550 U.S. at 555;see also Abdullah v. Minnesota, 261 F. App'x 926, 927(8th Cir.

2008)(noting that a complaint must contain either direct or inferential allegations regarding all

material elements necessary to sustain recovery under some viable legal theory). Under 28

U.S.C. § 1915A,the court must screen prisoner complaints and dismiss them if they are "(1)

frivolous, malicious, or fail[] to state a claim upon which relief may be granted; or (2) seek[]

monetary rehef from a defendant who is immune from such relief." 28 U.S.C. § 1915A(b).

       B.      Analysis

       Hines brings his complaint under 42 U.S.C. § 1983, alleging multiple Constitutional

violations and state law claims. Doc. 1 at 3,10. Most of Hines's alleged constitutional violations

surround his financial obligations from his state law criminal conviction.     Doc. 1. In Heck v.

Humphrey, the United States Supreme Court held that:

       In order to recover damages for allegedly imconstitutional conviction or
       imprisonment, or for other harm caused by action whose unlawfulness would
       render a conviction or sentence invahd, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court's issuance of a writ of habeas corpus, 28
       U.S.C. § 2254,
512 U.S. 477, 486-87(1994). "Alternatively,if his suit is not explicitly directed at an unlawful
                                           t




conviction or sentence, the prisoner must estabhsh that the suit does not 'necessarily imply the

invalidity ofhis conviction or sentence.'"Dolney v. Lahammer,70 F. Supp. 2d 1038,1040

(D.S.D. 1999)(quotingiTec^, 512 U.S. at 486.).

       Hines is.adamant that his claims are not intended to challenge the validity of his criminal

conviction or his financial obligations. Doc. 1 at 14, 28. This Court is rmaware ofthe amount of

his financial obhgations for his criminal offense. Hines's sentence states,"[t]he Defendant shall

pay restitution through the Yankton County Clerk of Courts pursuant to the restitution sheet on

file." Id. at 5. This Court takes Hines's facts asserted as true as required by case law. Hines

claims his financial obhgations haven been altered by the defendants. Id. 20.

       Because this Court does not know what the original restitution sheet on file calculated his

restitution to be, granting Hines the monetary rehef he is requesting would be asking this Court

to invahdate.his state court sentence, or at the very least, this Court would imply that the

sentence was invahd. Further, Hines asks damages to "rectify the damages and prejudices that

violated" his constitutional rights "in the knowing concealment of his case material fi-om his

conviction" Doc. 1 at 28. Because Hines is seekihg damages for his alleged § 1983 violations

and he is essentially asking the Court to invalidate the state court's conviction and sentence, his

claims are barred hy Heck. Also,judgment in favor of Hines would "necessarily imply the

invalidity" of his conviction, sentence, and financial obhgations; without showing that his

conviction has been "reversed, expunged, vahdated or called into question by either an executive

order or a state or federal tribunal, a § 1983 action is not cognizable at this juncture." Dolney, 70

F. Supp. 2d at 1040; Heck, 512 U.S. at 486-87. All claims regarding Hines's court ordered
financial obligations or claims tied to his iinderl)dng conviction are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).

       Liberally,construing Hines's allegations, he states an Eighth Amendment claim of cruel

and unusual punishment for deliberate indifference to his serious medical needs regarding his

need for oral surgery in 2012. Doc. 1 at 24. A complaint maybe dismissed by the court's own

motion as Mvolous under 28 U.S.C. § 1915(d) when it is apparent the statute oflimitations has

run. Myers v. Vogal ,960 F.2d.750, 751 (8th Cir. 1992). While § 1983 does not contain a specific

statute of Limitations, the Supreme Court has instructed courts to apply the most analogous

statute oflimitation.'; to claims made under § 1983. Wilson v. Garcia, 471 U.S. 261, 266-68

(1985). South Dakota adopted a specific statute that provides that civil rights actions must be

brought within three years after the alleged constitutional deprivation occurred or be barred. Bell

V. Fowler,99 F.3d 262,266(8th Cir. 1996)(referencing SDCL 15-2-15.2). Because the

violations alleged occurred while Hines was going through his 2012 criminal proceedings for his

underlying offense his claims of constitutional violations are barred by the statute oflimitations

and dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).

       Next, Hines alleges multiple violations of his First Amendment ri^t to access the courts.

."The Constitution guarantees prisoners a right to access the courts." White v. Kautzky,494 F.3d

677,679(8th Cir. 2007).""The fundamental constitutional right of access to the courts requires

prison authorities to assist inmates in the preparation and filing of meaningful legal papers by

providing prisoners with adequate law hbraries or adequate assistance from persons trained in

the law.' "Entzi v. Redmann,485 F.3d 998,1004(8th Cir. 2007)(quoting Bounds v. Smith, 430

U.S. 817, 828(1977)(There is no freestanding right to a law library.)). "[PJrison officials must

provide inmates with 'meaningful access to the courts,' ... an hmaate alleging a constitutional
violation must show an 'actual injury' by 'demonstrat[ing] that the alleged shortcomings in the

library or legal assistance program hindered his efforts to pursue a legal claim.' Entzi, 485 F.3d

at 1005(quotingZeww v. Casey, 518 U.S. 343, 351 (1996)).

       The Eighth Circuit held that even if an inmate can show a "complete and systematic

denial of access to a law library or legal assistance/' he must still"'demonstrate that the alleged

shortcomings in the library or legal assistance program hindered his efforts to pursue a legal

claim.'"Klinger v. Department ofCorr., 107 F.3d 609,617(8th Cir. 1997)(quoting Zeww,518

U.S. at 351). To succeed on a claim for denial of access to the courts, a plaintiff must show that

he suffered aclnal injury as a result ofthe defendants' actions. Lewis, 518 U.S. at 353.In order to

satisfy the actual injury requirement, a plaintiff must "demonstrate that a nonfiivolous legal

claim had been frustrated or was being impeded." Johnson v. Missouri, 142 F.3d 1087,1089(8th

Cir. 1998)(quoting Leww,518 U.S. at 353). The injury that Hines asserts is that his "time,

money, and efforts" were hindered. Doc. 1 at 15. He also alleges that the defendants' actions and

inactions have affected his pursuit oflegal matters."Id. This is not enough to show an actual

injury under Lewis and is a mere assertion oflegally conclusive facts, thus, Hines's First

Amendment access to court claims are dismissed imder 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(l). The general question of access to the courts by South Dakota prisoners is now

before this Court in Brakeall v. Kaemingk, et al, CIV 18-4056.

       Finally, with regard to any remaining state claims not expressly dismissed above over

which the court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367, the court exercises

its discretion and dismisses those claims. See 28 U.S.C. § 1367(c)(3)(authorizing a district court

to decline, in its discretion, from exercising supplemental jurisdiction when all of the claims over

which the court has original jurisdiction have been dismissed).


                                                     8
      , The court finds that Hines's complaint fails to state a claim upon which relief may be

granted. Hines's complaint is dismissed without prejudice and judgment will be entered in favor

ofthe defendants. Section 1915(g) states as follows:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicioxxs, or fails to state a claim upon which relief may be granted,
      . unless the prisoner is under iihminent danger of serious physical injury.

28 U.S.C. § 1915(g).

in.    Motion to Appoint Counsel and Motion for a Continuance

       Because this Court has dismissed Hines's complaint without prejudice, his r^aining

motion to appoint counsel(Doc. 3)and motion for a continuance(Doc. 13) are denied ^ moot.

       Accordingly,

       IT IS ORDERED:


       1.      Hines's complaint is dismissed without prejudice under 28 U.S.C. §§

               1915(e)(2)(B)(i-ii) and 1915A(b)(l), for failure to state a claim upon which relief

               can be granted. Judgment will be entered in favor ofthe defendants. This is

               Hines's first recorded strike.


       2.      Hines's motion to appoint counsel(Doc. 3)is denied as moot.

       3.      Hines's motion for a continuance(Doc. 13)is denied as moot..

      . Datedthis30thdayof January, 2020.                                      .

                                                BYTHE COURT:

                                                                       %




                                                Lawrence L. Piersol
ATTEST:                                         United States District Judge
MATTHEW W.THELEN,CLERK
